Citation Nr: 0113176	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-17 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
neck as a result of tobacco use during service.

2.  Entitlement to service connection for carcinoma of the 
neck. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1950 to 
September 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied as not well grounded a claim for service connection 
for neck carcinoma.


FINDINGS OF FACT

1.  The appellant has failed to present a valid service 
connection claim for disability as a result of use of 
tobacco.

2.  Carcinoma of the neck was not manifest during service or 
within 1 year of separation from service. 


CONCLUSIONS OF LAW

1.  The claim for service connection for carcinoma of the 
neck as a result of tobacco use during service is dismissed.  
38 U.S.C.A. §§ 1103, 7105(d)(5) (West 1991).

2.  Carcinoma was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to service 
connection for carcinoma of the neck as a result of tobacco 
use during service.  He filed his claim by letter dated on 
August 9, 1999.  For claims filed after June 9, 1998, there 
has been a statutory prohibition for service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
in service.  "Internal Revenue Service Restructuring and 
Reform Act of 1998" (IRS Reform Act), Pub. L. No. 105-206, 
112 Stat. 865, § 8202 (1998) (codified at 38 U.S.C.A. 
§ 1103).  This statutory prohibition reads as follows:

§ 1103.  Special provisions relating to claims 
based upon effects of tobacco products.  
(a) Notwithstanding any other provision of law, 
a veteran's disability or death shall not be 
considered to have resulted from personal 
injury suffered or disease contracted in the 
line of duty in the active military, naval, or 
air service for purposes of this title on the 
basis that it resulted from injury or disease 
attributable to the use of tobacco products by 
the veteran during the veteran's service.
(b) Nothing in subsection (a) shall be 
construed as precluding the establishment of 
service connection for disability or death from 
a disease or injury which is otherwise shown to 
have been incurred or aggravated in active 
military, naval, or air service or which became 
manifest to the requisite degree of disability 
during any applicable presumptive period 
specified in section 1112 or 1116 of this 
title.

As addressed below, the claim on appeal must be dismissed for 
failure to state a claim for which VA compensation and/or 
benefits may be awarded.

By letter dated on August 9, 1999, the appellant raised a 
claim for service connection for cancer as a result of 
tobacco use in service.  In this letter, he stated as 
follows:

When I joined the Army in 1950, I was a 
nonsmoker, but being a young man and the 
availability of cigarettes, it wasn't long 
before I started smoking, which I did for over 
20 years.  In 1995, I was diagnosed with cancer 
and I [am] still receiving treatment at the 
V.A. Hospital.

The V.A. contact office in San Juan refused to 
let me file a claim for compensation for my 
cigarettes smoking related condition.  Please 
let me hear from you.

On September 28, 1999, the RO advised the appellant that 
legislation applicable to his claim on appeal prohibited 
service connection for a disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products in service.  He was informed that his 
service connection claim would be adjudicated on a direct 
and/or presumptive basis for which he was advised of the 
evidentiary requirements.  Subsequently, the appellant 
submitted VA clinical records showing that he underwent a 
tonsillectomy in October 1954.

In a December 1999 decision, the RO denied as not well 
grounded a service connection claim for neck carcinoma on a 
direct and presumptive basis.  At that time, the appellant's 
VA clinical records showed that he was first treated and 
diagnosed with squamous cell carcinoma of the left neck in 
1995.  This decision noted that his tobacco use claim was 
prohibited by law as well as the fact that a tonsillectomy 
was not considered a malignant condition.

In February 2000, the appellant submitted additional VA 
clinical records of treatment in connection with his claim 
for service connection for "tobacco related conditions."  
Essentially, this evidence showed that he began radiation 
treatment for his left neck cancer in December 1995.  An 
attached letter stated as follows:

"The denial of my claim for service connection 
for cancer due to cigarette smoking is unfair,  
The avalanche of tabacco [sic] products toward 
us young soldiers was without limit, and free, 
and no warning about the health hazards.

A well grounded claim of the most dreadful, 
unpredictable malady is imposible [sic].  I 
hope V.A. modifies its requirements and at 
least evaluate my partly crippled body and like 
the tobacco [sic] companies assume their 
responsibility, I hope V.A. will be more 
sensible to human suffering."

In a March 2000 decision, the RO again denied service 
connection for neck carcinoma on a direct and presumptive 
basis and noted that his tobacco use claim was prohibited by 
law.  Later that month, the appellant submitted a Notice of 
Disagreement (NOD) concerning the RO's denial of service 
connection for neck carcinoma.  An attached letter stated as 
follows:

"This is the second denial I've received for 
my claim for compensation for neck cancer due 
to cigarette smoking.  Reason for denial:

1.  Is not a well group [sic] claim.
2.  I did not suffer cancer while in active 
service.

It is well known that cancer is a disease that 
does not develpoe [sic] itself at any given 
amount of time.  In my case my cancer took from 
1951 to 1995 to develop.

A veteran is not just a number, in my case I'm 
a 70 year old man, with a stiff neck, partially 
disabled left arm, and seven teeth removed due 
to my surgery for cancer.

I visited the San Juan Contact Office twice in 
1998,[ ] in one of these visits, I was 
interviewed by Mr. [V], he told me there was no 
information available in this matter.  

I'm glad and I thank God that I'm not in the 
shoes of the people who have to make the 
decisions of denying this type of claim."

In July 2000, the RO issued a Statement of the Case which 
advised him that his claim for service connection was being 
addressed on a "direct/presumptive" basis because his 
tobacco use claim was prohibited by law.  Later that month, 
the appellant perfected his appeal by stating:

"It is my contention that the medical evidence 
in record warrants the grant of the Benefit 
sought on appeal."

In September 2000, the appellant's local representative 
phrased the issue on appeal as follows:

"Entitlement to service connection for neck 
carcinoma, secondary to cigarette smoking 
while in active service."

In March 2001, the appellant's national representative 
phrased the issue on appeal as follows:

"Entitlement to service connection for 
carcinoma of the neck as a result of cigarette 
smoking in military service."

Accepting the allegations of record as true, the appellant 
has failed to present a valid service connection claim based 
on the use of tobacco.  38 U.S.C.A. § 1103 (West Supp. 1999).  
His statements of record clearly reflect that he attributes 
his carcinoma of the left neck solely to the effects of 
tobacco product use in service.  He concedes that his cancer 
first manifested many years after the applicable one-year 
presumptive period.  See 38 C.F.R. § 1110 (West 1991); 
38 C.F.R. § 3.309(a) (2000).  He does not contend that any 
event in service, other than his tobacco use, is attributable 
to his left neck carcinoma.  Furthermore, there is no 
evidence of record suggesting that his carcinoma, which first 
manifested in 1995, may be attributable to active service.  
Therefore, to the extent that there is a claim related to the 
use of tobacco, the claim is without legal merit.

The RO has liberally construed the appellant's allegations in 
order to adjudicate his claim on a direct and presumptive 
basis.  The Board also liberally looks to his allegations of 
record for all reasonably raised claims for VA benefits the 
appellant may have raised.  In this regard, there is no 
competent evidence that carcinoma was manifest during service 
or within 1 year of separation from service.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. § 3.307, 
3.309 (2000).  Furthermore, there is no competent evidence 
that otherwise attributes the remote onset of carcinoma to 
service.  38 C.F.R. § 3.303(d).  Therefore, the preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.

In so holding, the Board is aware of the potential 
applicability of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096-
2099 (2000).  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of VA 
with respect to the duty to assist.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The VA, in 
February 2001 informed the veteran of the provisions of the 
law and fully informed him of the types of evidence that he 
could submit.  The duty to assist and provide notification 
have been met.  


ORDER

Service connection for carcinoma of the neck is denied.  The 
claim for service connection for carcinoma of the neck as a 
result of tobacco use during service is dismissed.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

